     Case 2:20-cv-01494-KJD-DJA Document 6 Filed 10/27/20 Page 1 of 3




1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA
8
                                                  ***
9     PETER MARK COCA,                              Case No. 2:20-cv-01494-KJD-DJA

10                                      Petitioner, ORDER
11           v.
12
      WARDEN BRIAN WILLIAMS, et al.,
13
                                    Respondents.
14

15

16          Petitioner Peter Mark Coca has submitted a pro se petition for writ of habeas

17   corpus pursuant to 28 U.S.C. § 2254 and has now paid the filing fee (see ECF No. 1-1;
18   ECF No. 4). The court has reviewed the petition pursuant to Habeas Rule 4, and it shall
19
     be docketed and served on respondents.
20
            A petition for federal habeas corpus should include all claims for relief of which
21
     petitioner is aware. If petitioner fails to include such a claim in his petition, he may be
22

23   forever barred from seeking federal habeas relief upon that claim. See 28 U.S.C.

24   §2254(b) (successive petitions). If petitioner is aware of any claim not included in his

25   petition, he should notify the court of that as soon as possible, perhaps by means of a
26   motion to amend his petition to add the claim.
27

28
                                                   1
     Case 2:20-cv-01494-KJD-DJA Document 6 Filed 10/27/20 Page 2 of 3




            Petitioner has also submitted a motion for appointment of counsel (ECF No. 1-2).
1

2    There is no constitutional right to appointed counsel for a federal habeas corpus

3    proceeding. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); Bonin v. Vasquez, 999

4    F.2d 425, 428 (9th Cir.1993). The decision to appoint counsel is generally
5    discretionary. Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir.1986), cert. denied, 481
6
     U.S. 1023 (1987); Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir.), cert. denied, 469
7
     U.S. 838 (1984). However, counsel must be appointed if the complexities of the case
8
     are such that denial of counsel would amount to a denial of due process, and where the
9

10   petitioner is a person of such limited education as to be incapable of fairly presenting his

11   claims. See Chaney, 801 F.2d at 1196; see also Hawkins v. Bennett, 423 F.2d 948 (8th

12   Cir.1970). Here, Coca is serving a lengthy sentence, and it appears that some of the
13
     legal issues he wishes to raise may be complex. Therefore, Coca’s motion for counsel
14
     is granted.
15
            IT IS THEREFORE ORDERED that the Clerk file and ELECTRONICALLY
16
     SERVE the petition (ECF No. 1-1) on the respondents.
17

18          IT IS FURTHER ORDERED that the Clerk shall add Aaron D. Ford, Nevada

19   Attorney General, as counsel for respondents.
20          IT IS FURTHER ORDERED that the Clerk detach and file petitioner’s motion for
21
     appointment of counsel (ECF No. 1-2).
22
            IT IS FURTHER ORDERED that petitioner’s motion for appointment of counsel is
23
     GRANTED.
24

25          IT IS FURTHER ORDERED that the Federal Public Defender for the District of

26   Nevada (FPD) is appointed to represent petitioner.

27          IT IS FURTHER ORDERED that the Clerk shall ELECTRONICALLY SERVE the
28   FPD a copy of this order, together with a copy of the petition for writ of habeas corpus
                                                  2
     Case 2:20-cv-01494-KJD-DJA Document 6 Filed 10/27/20 Page 3 of 3




     (ECF No. 1-1). The FPD shall have 30 days from the date of entry of this order to file a
1

2    notice of appearance or to indicate to the court its inability to represent petitioner in

3    these proceedings.

4           IT IS FURTHER ORDERED that after counsel has appeared for petitioner in this
5    case, the court will issue a scheduling order, which will, among other things, set a
6
     deadline for the filing of an amended petition.
7

8
            DATED: 27 October 2020.
9

10

11
                                                        KENT J. DAWSON
12                                                      UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                   3
